Citation Nr: 1316459	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  04-13 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability as secondary to service-connected post traumatic chondromalacia of the left knee with arthritis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to a temporary total rating based upon treatment received for post traumatic chondromalacia of the left knee with arthritis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1977, which includes service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from March 2007 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the March 2007 decision, the RO denied entitlement to service connection for a low back disability.  In the August 2009 decision, the RO denied entitlement to service connection for type II diabetes mellitus.

In January 2009, the Board remanded the issue of entitlement to service connection for a low back disability for further development.

In February 2011, the Board denied the claim of service connection for a low back disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a July 2012 memorandum decision, the Court set aside the Board's February 2011 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.  The Court specified in its decision that the Veteran had abandoned his claim of service connection for a low back disability on a direct basis, and that the remand only pertained to the portion of the Board's decision that denied entitlement to service connection for that disability on a secondary basis.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In December 2010, the Veteran raised the issue of entitlement to an increased rating for post traumatic chondromalacia of the left knee with arthritis (see VA Form 21-526b dated in December 2010).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran claims that he has been diagnosed as having diabetes mellitus.  VA treatment records, including VA primary care treatment notes dated in October 2003, March 2004, and March 2007, include diagnoses of possible diabetes mellitus.  However, VA treatment records dated during the current claim period indicate that any such diabetes may have resolved and that the Veteran apparently does not have any current diabetes.  Nevertheless, there is competent evidence of possible current diabetes mellitus.

Furthermore, because the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2012).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, Type 2 diabetes mellitus shall be service-connected even though there is no record of such disease during service, if the diabetes has become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2012).

In sum, there is competent evidence of possible current diabetes mellitus which may be presumptively related to the Veteran exposure to herbicides in service.  VA's duty to obtain an examination as to the nature of any current diabetes is triggered. Such an examination is needed to determine the type and severity of any current diabetes.

With respect to the claim of service connection for a low back disability, the Veteran was afforded a VA examination in March 2009 and was diagnosed as having degenerative disc disease of the lumbar spine.  The examiner who conducted the examination opined that the current low back disability was not likely ("less likely than not") a direct result of the Veteran's service-connected left knee disability and that there was no evidence to indicate that the low back disability was increased in severity beyond its natural progression by the service-connected left knee disability.  This opinion was based upon an examination of the Veteran, a review of his claims file, and the fact that degeneration of the lumbar spine (like all weightbearing joints) occurs over time due to normal wear and tear.  A physical examination of the Veteran and a review of the evidence of record revealed that he had a normal gait and that there was no evidence of abnormal weightbearing or injury which might have contributed to an accelerated degenerative process.

The March 2009 opinion is insufficient because it is based on an inaccurate history. Although the examiner reasoned that there was no evidence of any abnormal gait in the claims file, a January 2007 VA examination report reveals that the Veteran's gait was abnormal in that it was asymmetrical due to loss of motion of the left knee and left lower extremity weakness.  As the March 2009 opinion is based on an inaccurate history, it is inadequate and a remand is necessary to obtain a new opinion as to the etiology of the current low back disability.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Evidence associated with the claims file, including an April 2008 VA telephone encounter note and an April 2008 VA primary care treatment note, indicate that the Veteran had applied for Social Security Administration (SSA) disability benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Furthermore, in a March 2013 statement, the Veteran's representative reported that the Veteran had undergone X-rays of the lumbar spine at a VA facility in September 2012.  The most recent VA treatment records in the claims file are contained in the Atlanta Vista electronic records system and are dated to February 2011.  There are no additional treatment recorded included among the Veteran's paperless records in the Virtual VA system.  
Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, in a December 2011 rating decision the RO denied entitlement to a temporary total rating based upon treatment received for post traumatic chondromalacia of the left knee with arthritis.  In December 2012, the Veteran submitted a notice of disagreement with respect to this decision.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  Thus, the Board is required to remand this issue for issuance of the necessary statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue a statement of the case as to the issue of entitlement to a temporary total rating based upon treatment received for post traumatic chondromalacia of the left knee with arthritis.  This issue shall not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.
 
3.  Obtain and associate with the claims file all records of the Veteran's treatment for a low back disability and diabetes mellitus contained in the Atlanta Vista electronic records system and dated from February 2011 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to obtain an opinion as to the etiology of his current low back disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review; consideration of such shall be reflected in the completed examination report or in an addendum.

For each current low back disability identified (i.e. any low back disability diagnosed since March 2006), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current low back disability was caused (in whole or in part) by the Veteran's service-connected post traumatic chondromalacia of the left knee with arthritis?
(b)  Is it at least as likely as not (50 percent probability or more) that the current low back disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected post traumatic chondromalacia of the left knee with arthritis?

In formulating the above opinions, the examiner must acknowledge and comment on all low back disabilities diagnosed since March 2006, the evidence of an abnormal gait due to left knee and lower extremity problems in the January 2007 VA examination report, and the opinion contained in the March 2009 VA examination report.  

The examiner must provide reasons for each opinion given. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, he or must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to obtain an opinion as to the nature and severity of any current diabetes mellitus.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review; consideration of such shall be reflected in the completed examination report or in an addendum.

The examiner shall answer all of the following questions:

(a)  Has the Veteran had diabetes mellitus at any time since October 2007?

(b)  If the Veteran has had diabetes mellitus at any time since October 2007, is it Type 2 diabetes and has the disease required a restricted diet at any time since service?

The examiner must provide reasons for each opinion given. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, he or must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389. (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

7.  If any benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




